Case 2:17-cv-06728-JFB-ARL Document 32 Filed 12/14/18 Page 1 of 2 PageID #: 159




                                       891 Northern Boulevard, Suite 201, Great Neck, NY 11021
                                                                               tel. 516.303.0552
Sheehan & Associates, P.C.                                                     fax 516.234.7800
                                                                  spencer@spencersheehan.com

                                                            December 14, 2018
District Judge Hon. Joseph F. Bianco
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

                                             Re:    Berger v. MFI Holding Corp. et al.
                                                    Case No. 2:17-cv-06728 (JFB)(ARL)

Dear District Judge Bianco:

       This office represents the plaintiff in the above action. This letter serves as a notice of
supplemental authority and attaches a copy of the recent Second Circuit decision in Mantikas v.
Kellogg Co., 16-cv-2552, 2017 U.S. Dist. LEXIS 83311 (E.D.N.Y. May 31, 2017) (Dec. 11, 2018).
So that plaintiff may not obtain any unfair advantage by notifying the Court, no commentary is
provided with respect to any arguments advanced by either party in the above action. Thank you.

                                                            Respectfully submitted,

                                                            /s/ Spencer Sheehan
                                                            Spencer Sheehan
Case 2:17-cv-06728-JFB-ARL Document 32 Filed 12/14/18 Page 2 of 2 PageID #: 160




                                      Certificate of Service

I certify that on December 14, 2018, I served the foregoing by electronically filing and/or mailing
(first-class mail) same, to the persons or entities indicated below, at their last known address of
record (blank where not applicable).

  August Horvath                                  ☒ CM/ECF                 ☐ First-Class Mail


                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
